                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

SHAYNE MARTIN JACOBS,
                                     Case No. 6:19-cv-00342-HZ
          Petitioner,
                                     OPINION AND ORDER
     v.

BRANDON KELLY,

          Respondent.

     Shayne Martin Jacobs
     5790536
     Oregon State Penitentiary
     2605 State Street
     Salem, Oregon 97310-0505

          Attorney for Petitioner

     Ellen F. Rosenblum, Attorney General
     James M. Aaron, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

          Attorneys for Respondent



      1 - OPINION AND ORDER
HERNANDEZ, District Judge.
      Petitioner brings               this habeas corpus case pursuant to 28
u.s.c.     §    2254        challenging      the    legality             of     a     December          2010
decision        by     the     Oregon      Board        of        Parole        and        Post-Prison
Supervision {"Board")             to defer his release for a period of five
years.     For the          reasons   that   follow,         the       Petition for Writ of
Habeas Corpus {#1) is denied.
                                          BACKGROUND

         In 1981, Petitioner pled guilty to one count of Murder and
one count of Felony Murder in Clackamas County, resulting in two
consecutive          life    sentences.      In    2005,      the        Board established a
projected       parole       release     date      of   July        7,        2009.    Respondent's
Exhibit 114, p. 44. However, at a December 2008 exit interview,
the   Board      concluded       that     Petitioner          suffered              from        a    present
severe emotional disturbance that rendered him a danger to the
health or       safety of         the    community.          As    a     result,           it       deferred
Petitioner's release for two years.                      Id at 58. The Board made an

identical        finding        of      severe      emotional             disturbance                during
Petitioner's December 2010 exit interview and elected to apply a
new statute          {ORS 144.125        {2009))    that provided it with greater
latitude       in scheduling projected release dates.                                 Using the new
statute,       the Board deferred Petitioner's release for five years
and established a new parole release date of June 7, 2016. Id at
63.

      Petitioner            sought    administrative              review        of     the          Board's
decision,       but    the     Board denied relief.                Id at            159-66,         178-81.
Petitioner appealed that decision to the Oregon Court of Appeals

         2 - OPINION AND ORDER
where, with the assistance of counsel, he argued that the Board
violated his ex post facto rights when it retroactively applied

ORS 144 .125       (2009)       and related administrative                      r4les     that were

more     onerous       than         those     in       effect     at    the     time      Petitioner
committed his crimes. Respondent's Exhibit 116. The Oregon Court
of     Appeals    affirmed           the     Board's          decision    without         issuing    a
written       opinion,        and      the    Oregon          Supreme    Court      later       denied
review. Respondent's Exhibits 120, 121.

        Petitioner           also     filed        a     parallel       state     habeas        corpus
proceeding       which        the     Marion           County    Circuit        Court     denied    on
procedural grounds,              finding         that     Petitioner's          remedy lay in a
direct appeal, not a state habeas corpus proceeding. Respondent's

Exhibit 106. The Oregon Court of Appeals affirmed that decision

without       opinion,        and    the     Oregon Supreme             Court     denied    review.
Respondent's Exhibits 111, 112.
        On    March     7,     2019,        Petitioner          filed    this     federal       habeas
corpus action in which he raises a variety of challenges to the

Board's December 2010 decision. Respondent asks the Court to deny

relief on the Petition because:                         (1)   Petitioner fails to satisfy
the pleading standards applicable to this case;                               (2) ex post facto
claims are not cognizable in federal habeas corpus cases and,

even     if      they         are,      any        such         claim    lacks         merit;      and
(3) Petitioner's remaining claims are procedurally defaulted.
                                             DISCUSSION

I.     Pleading Standards

       Respondent            argues         that        Petitioner        does      not     clearly
articulate       his     grounds           for     relief        and    supporting        facts     as


         3 - OPINION AND ORDER
required by Rule 2{c) of the Rules Governing Section 2254 Cases.
A     review       of     the        pro     se     Petition         reveals    that        Petitioner
diligently         attempted           to     reproduce        the    claims     he    believes      he

raised       in    his     underlying              state      habeas     and     judicial         review

proceedings.            These        claims        include    allegations        that       the   Board
violated the            Ex Post Facto Clause,                   his    right     to due process,
right to equal protection,                         and his right to be free from cruel
and unusual             punishment.          Although these            claims    are    principally

identified in the procedural history portion of his Petition, the
Petition asks this Court to grant relief on the claims he raised
in    his        state-court          proceedings          which       Petitioner       articulated
above. Petition {#1) at 6-7. Given that Petitioner is proceeding

prose, a liberal reading of the Petition leads to the Court to
conclude         that     he    adequately pled his                  claims. See        Erickson      v.
Pardus, 551 U.S. 89, 94 {2007) {requiring liberal construction of
prose pleadings).
II.     Viability of Ex Post Facto Claims

        Based upon the Court's liberal construction of the Petition,

the pleading includes the ex post facto claims Petitioner argued
during       his    direct           judicial        appeal.         Specifically,          Petitioner
argued that the retroactive application of ORS 144.125 {2009) and
related administrative rules allowed the Board to:                                     {1) postpone
his release date for a longer duration than contemplated by the
rules       in    effect        at     the     time      he    committed        his    crimes;      and
{2) consider             factors        not        previously         available        to    it    when
determining          the       length         of     a   parole       deferral.        Respondent's



         4 - OPINION AND ORDER
Exhibits 116,            118.   Respondent argues             that   these ex post facto

claims are not cognizable in a federal habeas corpus action.

        "[H]abeas jurisdiction is proper where a challenge to prison

conditions      would,          if     successful,         necessarily      accelerate      the

prisoner's release." Ramirez v.                      Galaza,    334 F.3d 850,         859   (9th
Cir. 2003). Only claims that will necessarily lead to an earlier

release      fall        within       the    core    of    habeas    corpus.    Nettles      v.

Grounds,     830     F.3d 922          (9 th Cir.    2016).     In this case,         were the

Court to find an ex post facto violation, Petitioner would not be

entitled      to         earlier        release,       only     more       frequent     parole

consideration where the Board could continue to defer his parole

if appropriate.           In this respect, because success in this action

would     result     only        in    speedier       parole     consideration        and   not

necessarily Petitioner's                    speedier release,        his    claim does      not

"lie []    at the core of habeas corpus." Wilkinson v.                          Dotson,     544

U.S. 74, 82 (2005); see also Gordon v. Premo, 757 Fed. Appx. 627,
627-28     (9 th Cir.       2019)       (challenge        to 10-year parole       cycle not

cognizable          in     the        habeas        corpus     context) .      Accordingly,

Petitioner's        ex post          facto    claims are not properly before the
Court for its consideration. 1
III. Exhaustion and Procedural Default
        In his remaining claims, Petitioner alleges that the Board's
actions violated due process,                   equal protection,           and constituted

cruel and unusual punishment. Respondent asks the Court to deny


1 Conversion to a 42 U.S.C. § 1983 action is not proper where Petitioner has
not named the proper defendants. See Nettles, 830 F.3d at 926 (a pleading must
name a proper civil rights defendant to warrant conversion from a habeas
corpus action to a 42 u.s.c. § 1983 action).


          5 - OPINION AND ORDER
relief     on    these      claims       because        Petitioner       failed       to   fairly

present them to Oregon's state courts, leaving them procedurally

defaulted and unpreserved for merits review.

       A   habeas      petitioner         must      exhaust      his    claims        by   fairly

presenting them to the state's highest court,                                either through a
direct appeal or collateral proceedings,                         before a federal court

will consider the merits of those claims. Rose v. Lundy, 455 U.S.

509,   519    (1982).       "As a general rule,            a petitioner satisfies the

exhaustion requirement by fairly presenting the federal claim to

the appropriate state courts . . . in the manner required by the

state courts,          thereby     'affording the state courts a meaningful

opportunity to consider allegations of legal error. ' " Casey v.

Moore, 386 F.3d 896, 915-916 (9th Cir. 2004)                           (quoting Vasquez v.

Hillery, 474 U.S. 254, 257,               (1986)).

       If a habeas litigant failed to present his claims to the

state courts in a procedural context in which the merits of the

claims were actually considered, the claims have not been fairly

presented to the state courts and are therefore not eligible for

federal habeas corpus review. Edwards v. Carpenter, 529 U.S. 446,

453    (2000);    Castille v.           Peoples,        489 U.S.      346,    351   (1989).    In

this    respect,       a    petitioner         is   deemed       to    have     "procedurally

defaulted"       his       claim   if     he    failed      to     comply      with    a   state

procedural rule, or failed to raise the claim at the state level

at all. Carpenter, 529 U.S. 446, 451 (2000); Coleman v. Thompson,
501    U.S.     722,    750    (1991).         If   a    petitioner      has     procedurally

defaulted a claim in state court, a federal court will not review

the claim unless the petitioner shows "cause and prejudice" for


         6 - OPINION AND ORDER
the    failure       to present       the    constitutional       issue      to    the    state

court, or makes a colorable showing of actual innocence. Gray v.

Netherland, 518 U.S. 152, 162 (1996); Sawyer v. Whitley, 505 U.S.
333, 337 (1992); Murray v. Carrier, 477 U.S. 478, 485 (1986).

        Petitioner      fairly       presented      federal     ex post      facto claims
during his judicial appeal of the Board's 2010 decision but, as

discussed above,             those   claims    are    not     cognizable.         He   did not

present        any   other     federal      claims    during     his    direct         judicial

review of the Board's 2010 decision.

        While Petitioner raised a variety of federal constitutional

challenges       to    the    Board's       2010    decision    in     his   state       habeas

corpus action,         he failed to pursue them on appeal.                    Instead,       he

focused his briefing solely on whether a state habeas action was

a     viable    mechanism       by    which    to     challenge      the     Board's       2010

decision.       Respondent's Exhibit 108,              110.    In this respect,           with
the exception of the ex post facto claims the Court addressed in

Section II above, Petitioner failed to fairly present any federal

claims to Oregon's state courts.                     Because the time for raising

these claims          in state court has passed,               they are procedurally
defaulted and Petitioner has not excused his default.

Ill
Ill
Ill
Ill
Ill
Ill
Ill

         7 - OPINION AND ORDER
                                   CONCLUSION

       For the reasons identified above,          the Petition for Writ of

Habeas     Corpus   (#1)   is   denied.   The   Court    declines   to   issue   a

Certificate of Appealability on the basis that petitioner has not

made   a   substantial     showing of     the   denial   of   a   constitutional

right pursuant to 28 U.S.C. § 2253(c) (2).

       IT IS SO ORDERED.
       DATED this    l\     day of October, 2019.




                                            United States District Judge




       8 - OPINION AND ORDER
